DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 31 January 2022 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 31 January 2022.
Claims 1, 7, 8, 14, and 15 have been amended.  Claims 6, 13, and 20 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-12, and 14-19 are currently pending and have been examined.


Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicants have not amended now Claims 1-5, 7-12, and 14-19 to provide statutory support and the rejection is maintained.  


Response to Arguments

Applicants’ arguments filed 15 December 2021 have been fully considered but they are partially persuasive.  
In the remarks regarding the 35 USC § 101 rejection (abstract idea) for Claims 1-5, 7-12, and 14-19, Applicants argue that: (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Commensurate with the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the claims are continued analyzed based on these new guidelines and is detailed below in the maintained rejection under 35 USC 101.
In the remarks regarding the previous prior art rejection under 35 USC § 103 for Claims 1-20, Applicants argued that:  2) Jadunandan et al. in view of Carnevale et al.do not teach or suggest now amended Claims 1-5, 7-12, and 14-19.  As recommended in the previous Office action, Applicants have incorporated dependent Claims 6, 13, and 20 into the independent claims and has overcome the current cited prior art rejection.  Applicants’ current hurdle is to amend the claims per the above rejection under 35 USC § 101 rejection (abstract idea).  An interview with the Examiner may be beneficial.



	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 8-12 and 14-19 are each focused to a statutory category namely “computer program product; system” sets.  Although Claims 1-5 and 7 state “a computer-implemented method” in the preamble of independent Claim 1, Claim 1 still does not have any computer architecture components recited in the body of the claim to support the claim limitations, meaning a person could be performing these step by pencil/pen to paper or other human actions and thus fails Step 1 of this analysis.  Applicants are encouraged to amend at least Claim 1 to recite the same computer components as recited in independent Claim 15 in at least the body step limitations of Claim 1.
Step 2A:  Prong One: Claims 1-5, 7-12, and 14-19 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“determining a type of incident associated with the incident;
determining a command group applicable for use based on the type of incident according to a first mapping, the first mapping indicative of a mapping between the command group and the type of incident based on historical resolutions of historical incidents, the command group including at least one command used in resolving the type of incident for a historical incident;
determining the first operator for co-assignment according to a second mapping, the second mapping indicative of a mapping between the command group and the first operator based on successful historical resolutions of historical incidents by the first operator;
determining the second operator for the co-assignment according to the second mapping, the second mapping further indicative of a mapping between the command group and the second operator based on a lack of experience in using the command group;
determining a teaching score of the first operator, the teaching score indicative of first historical teaching sessions, the teaching score being a first metric calculated based on an operator learning metric for historical operators corresponding to the first successful historical teaching sessions whom the first operator taught;
determining a learning score of the second operator, the learning score indicative of second historical teaching sessions, the learning score being a second metric calculated based on results of the second historical teaching sessions relative to a specified time;
determining an operator workload score of the first operator, the operator workload score being indicative of a number of assigned historical incidents and a number of teaching sessions involving the first operator;
co-assigning the incident to the first operator and the second operator;
wherein the first and second operators are determined based on the second mapping, the teaching score, the learning score, and the operator workload score as an optimization operation balancing the respective metrics and preventing the second operator from being omitted from selection” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity – fundamental economic principles or practices; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components for system Claims 8-12 and 14-19 but not for non-computer support method Claims 1-5 and 7. 
	Prong Two:  Claims 1-5, 7-12, and 14-19: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally co-assigning operators to service an incident with a first operator educating a second operator of skills used in servicing the incident.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity – fundamental economic principles or practices (including mitigating risk; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s un-published Specification ¶’s 3, 16-18) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible for system/computer program product Claims 8-12 and 14-19 but not for non-computer method Claims 1-5 and 7.
Step 2B: Claims 8-12 and 14-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “computer program product; one or more computer processors”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.  Method Claims 1-5 and 7 still do not recite any computer components that may improve the function of a computer or improve any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.  Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the Claims utilize a computer or other machinery (e.g., see Applicant un-published Specification ¶’s 23-30) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Method Claims 1-5 and 7 still do not recite any computer components that may improve the function of a computer or improve any other technology.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more. 
	

Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623